DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
The foreign priority application No. 10-2015-0063363 filed on May 06, 2015 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 10-2011-0058126, with machine translation) in view of Kim et al. (US 2014/0367672) or Lee et al. (US 2015/0008422).
With regard to claims 1 and 3, Jeong teaches an organic light emitting display device (101) comprising a substrate body (111), an organic light-emitting device (70), and a capping layer (500):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
(fig. 2 and the third and fourth full paragraphs on page 7 of the translation).
The capping layer (500) includes a high refractive film (510) comprising an inorganic material with refractive index between 1.7 and 2.7 (fig. 2 and last paragraph on page 9-first paragraph on page 10 of the translation), and it is equivalent to the “high refraction layer” in claim 1.
Jeong further teaches that the capping layer (500) further includes a base refractive film (520) comprising an inorganic substance with a refractive index between 1.3 and 1.7 (fig.2 and the fourth paragraph on page 10 of the translation).
The base refractive film (520) is equivalent to the “low refraction layer” in claim 1.
Fig.2 clearly shows that the base refractive film (520)/low refraction layer is between the high refractive film (510)/high refraction layer and the organic light-emitting device (70), as required in claim 3.

Kim et al. and Lee et al. teach organic light emitting devices (see the abstracts). 
Kim et al. and Lee et al. teach that MgF2 and KF are materials for a low refractive layer/region of an organic light emitting device (par.0060 of Kim et al. and claim 8 of Lee et al.).
KF has a refractive index of 1.5, as evidenced in Table 1, par.0049 of Banerjee et al. (US 2009/0046368). This value is within the range of 1.3-1.7 for the refractive index of the inorganic substance in the base refractive film (520) of Jeong.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace magnesium fluoride(MgF2) with KF in the base refractive film (520) of Jeong, because KF and magnesium fluoride(MgF2) are functionally equivalent as low refractive materials.
The organic light emitting display device of Jeong modified by Kim or Lee is equivalent to the light emitting diode display in claims 1 and 3 of the instant application.
With regard to claims 4 and 5, Jeong teaches that the organic light emitting display device (101) comprises a bag substrate (210), and the space between the substrate body (111) and the bag substrate (210) is sealed by a sealant (fig. 2 and  the second full paragraph on page 11 of the translation). The air layer (300) separates the organic light-emitting device (70) and the bag substrate (210) (fig. 2 and the third full paragraph on page 11 of the translation).
The bag substrate (210) of Jeong is equivalent to the encapsulation substrate in claims 4 and 5.

Fig. 2 shows that the capping layer (500) is applied on the second electrode (730).
With regard to claim 7, Jeong teaches that the first electrode comprises a reflective film (the first full paragraph on page 8 of the attached translation).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 10-2011-0058126, with machine translation) in view of Kim et al. (US 2014/0367672) or Lee et al. (US 2015/0008422) as applied to claim 1 above, and further in view of Yoshida et al. (WO 2013/161602, with citations from the English equivalent US 2015/0090978).
With regard to claim 2, Jeong modified by Kim or Lee teach the light emitting diode in claim 1 (see paragraph 5 above).
Jeong further teaches that the high refractive film (510) may comprise titanium oxide, zirconium oxide, or niobium oxide (second paragraph on page 10 of the translation), but fail to teach the first inorganic material in claim 2.
Yoshida et al. teach an electroluminescent element (par.0001).
Yoshida et al. further teach that a high refractive layer may comprise titanium oxide, zirconium oxide, niobium oxide, or cadmium oxide (CdO) (par.0147).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use cadmium oxide (CdO) particles in the high refractive film (510) of Jeong modified by Kim or Lee, because cadmium oxide (CdO) particles are clearly taught by Yoshida et al. as high refractive particle.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 10-2011-0058126, with machine translation) in view Kim et al. (US 2014/0367672) or Lee et al. (US 2015/0008422) as applied to claim 7 above, and further in view of Matsumoto et al. (WO 2012/157211, with citations from the English equivalent US 2014/0159023).
With regard to claims 8 and 9, Jeong modified by Kim or Lee teaches the diode display of claim 7 (see paragraph 5 above), but fail to teach that the light emitting layer comprises a red emitting layer, a green emitting layer, a blue emitting layer, an auxiliary layer below the blue emitting layer, and resonant auxiliary layers under the red and green emitting layers.
Matsumoto et al. teach an organic EL emitting device (abstract), which comprises an emitting layer (160) having underneath an adjacent layer (150)(fig. 1 and par.0083).
Matsumoto et al. further teach that the light emitting layer may comprise a green light-emitting area (100), a blue light-emitting area (200), and a red light-emitting area (fig. 1, par.0082, and par.0088-0089).

A light emitting layer with a green region, a blue region, and a red region and having an adjacent layer underneath is equivalent to a light emitting layer comprises a red emitting layer, a green emitting layer, a blue emitting layer, an auxiliary layer below the blue emitting layer, and resonant auxiliary layers under the red and green emitting layers.
The adjacent layer of Jeong modified by Kim or Lee and Matsumoto is equivalent to the auxiliary layer below the blue emitting layer, and to the resonant auxiliary layers under the red and green emitting layers.
With regard to claims 10 and 11, Matsumoto et al. teach that the adjacent layer may comprise a compound of formula:

    PNG
    media_image2.png
    278
    278
    media_image2.png
    Greyscale
(par.0154, bottom left on page 14).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (KR 10-2011-0058126, with machine translation) in view of Hasegawa et al. (US 2005/0174046) and in further view of Lee et al. (KR10-2013-0108215, with attached machine translation).
With regard to claim 12, Jeong teaches an organic light emitting display device (101) comprising a substrate body (111), an organic light-emitting device (70), and a capping layer (500):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
(fig. 2 and the third and fourth full paragraphs on page 7 of the translation).

Jeong further teaches that the capping layer (500) further includes a base refractive film (520) comprising an inorganic substance with a refractive index between 1.3 and 1.7 (fig.2 and the fourth paragraph on page 10 of the translation).
The base refractive film (520) is equivalent to the “low refraction layer” in claim 12.
Jeong teaches that the base refractive film (520) may comprise magnesium fluoride (the fifth paragraph on page 10 of the translation), but fail to teach the second inorganic material in claim 12.
Hasegawa et al. teach an organic electroluminescence device having an anti-reflection film (abstract). The anti-reflection film comprises utilizes a transparent material of large refractive index and a material of small refractive index, wherein the material of small refractive index may be CaF2 or MgF2 (par.0056, par.0168).
CaF2 has a refractive index of about 1.4, as evidenced in Table 1 of Hun et al. (US 2005/0285510). This value is within the range of 1.3-1.7 for the refractive index of the inorganic substance in the base refractive film (520) of Jeong.
2) with CaF2 in the base refractive film (520) of Jeong, because CaF2 and magnesium fluoride(MgF2) are functionally equivalent as low refractive particles.
Jeong further teaches that the high refractive film (510) may comprise titanium oxide, zirconium oxide, or niobium oxide (second paragraph on page 10 of the translation), but fail to teach the first inorganic material in claim 12.
Lee et al. teach an organic light emitting device (see Background Art on page 4 of the translation). Lee et al. teach that a high refractive layer may comprise materials with a refractive index higher of at least 1.8, and the examples of materials include titanium oxide, niobium oxide, and Bi2O3 (last paragraph on page 4-first paragraph of page 5, and claim 4 on page 2 of the translation).
Bi2O3 has a refractive index of 1.9, as evidenced in Table 1, par.0030 of Han et al. (US 2005/0285510). This value is within the range of 1.7-2.7 for the refractive index of the materials in the high refractive layer of Jeong.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Bi2O3 particles in the high refractive film (510) of Jeong modified by Hasegawa, because Bi2O3 is clearly taught by Lee et al. as high refractive material. 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:

- the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Jeong (KR 10-2011-0058126, with machine translation) in view of Hasegawa et al. (US 2005/0174046) as applied to claim 1 above, and further in view of Yoshida et al. (WO 2013/161602, with citations from the English equivalent US 2015/0090978) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 8-11 under 35 U.S.C. 103 as being unpatentable over Jeong (KR 10-2011-0058126, with machine translation) in view of Hasegawa et al. (US 2005/0174046) as applied to claim 7 above, and further in view of Matsumoto et al. (WO 2012/157211, with citations from the English equivalent US 2014/0159023).
However, new grounds of rejection for claims 1-12 are shown in paragraphs 4-8 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANCA EOFF/Primary Examiner, Art Unit 1796